DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6, 7, 12, 13, 15, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitagawa (US 2015/0372685).

Claim 1: Kitagawa discloses an oscillator circuit (Figs.1 and 4), comprising: 
a plurality of inverters connected in a cascade (any number of 11-19 in Fig.1 or 21-29 in Fig.4); 
at least first and second feedback taps (e.g. output of 17 and output of 19 in Fig.1; output of 27 and output of 29 in Fig.4), configured to feed-back at least respective first and second output signals taken from at least respective first and second points in the cascade (see Figs.1 and 4, [0029], [0036], and [0040]); and 
alternation circuitry (20 or 30), configured to derive an input signal (input provided to 11 or 21) from at least the first and second output signals by alternating between at least the first and second feedback taps, and to apply the input signal to an input of the cascade (see Figs.1, 4, and [0029] and [0039]-[0040]).

Claim 12: Kitagawa discloses a method (of circuit operation of Figs.1 and 4), comprising: 
operating a circuit (Figs.1 and 4) comprising (i) a plurality of inverters connected in a cascade (any number of 11-19 in Fig.1 or 21-29 in Fig.4), and (ii) at least first and second feedback taps (e.g. output of 17 and output of 19 in Fig.1; output of 27 and output of 29 in Fig.4), configured to feed-back at least respective first and second output signals taken from at least respective first and second points in the cascade (see Figs.1 and 4); 
deriving an input signal from at least the first and second output signals by alternating between at least the first and second feedback taps (via 20 or 30, which alternately selects an output tap; see [0029] and [0039]-[0040]); and 
applying the input signal to an input of the cascade (see Figs.1 and 4).

Claims 2 and 13: Kitagawa discloses wherein the first point is an intermediate point in the cascade, and wherein the second point is an end of the cascade (see Figs.1 and 4).
Claims 4 and 15: Kitagawa discloses wherein the alternation circuitry comprises: a multiplexer (selector switch 20/30, which is functionally a 2:1 MUX; see [0029] and [0039]) configured to multiplex at least the first and second feedback taps to the input of the cascade (see [0029] and [0039]); and a sequence generator (e.g. 21 may be instead considered the “sequence generator”, where 23-29 may be considered the “plurality of inverters”), configured to generate a bit sequence (OSC21, which is a bit sequence provided to 30), and to control the multiplexer by the bit sequence (see Fig.4 and [0039]).
Claims 6 and 17: Kitagawa discloses wherein (i) a number of the inverters from the input of the cascade back to the input of the cascade via the first feedback tap, and (ii) a number of the inverters from the input of the cascade back to the input of the cascade via the second feedback tap, are both odd numbers (see Figs.1 and 4, which includes an odd number of inverting elements: 7 between 11-17 / 21-27 and 9 between 11-19 / 21-29).
Claims 7 and 18: Kitagawa discloses wherein (i) a number of the inverters from the input of the cascade back to the input of the cascade via the first feedback tap, and (ii) a number of the inverters from the input of the cascade back to the input of the cascade via the second feedback tap, are mutually-prime numbers (7 and 9 being mutually prime).

Claims 1-6 and 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vergnes et al. (US 2009/0248771, hereinafter “Vergnes”).

Claim 1: Vergnes a discloses an oscillator circuit (Fig.13), comprising: 
a plurality of inverters connected in a cascade (beginning 407 to 409 to 401-405); 
at least first and second feedback taps (output of 409 and output of 405, which feeds back to 407), configured to feed-back at least respective first and second output signals taken from at least respective first and second points in the cascade (see Fig.13, where MUX 406 feeds back the output of 405 or the output of 409 to 407 based on sel1); and 
alternation circuitry (406), configured to derive an input signal (input provided to 407) from at least the first and second output signals by alternating between at least the first and second feedback taps, and to apply the input signal to an input of the cascade (see Fig.13, Fig.14, and [0046]).

Claim 12: Vergnes discloses a method (of circuit operation of Fig.13), comprising: 
operating a circuit (Fig.13) comprising (i) a plurality of inverters connected in a cascade (beginning 407 to 409 to 401-405), and (ii) at least first and second feedback taps (output of 409 and output of 405, which feeds back to 407), configured to feed-back at least respective first and second output signals taken from at least respective first and second points in the cascade (see Fig.13); 
deriving an input signal from at least the first and second output signals by alternating between at least the first and second feedback taps (via 406, see Fig.13, Fig.14, and [0046]); and 
applying the input signal to an input of the cascade (to 407; see Fig.13).

Claims 2 and 13: Vergnes discloses wherein the first point is an intermediate point in the cascade, and wherein the second point is an end of the cascade (the output of 409 being “intermediate” in the chain beginning 407 and ending at 405, the output of 405 being the end of this chain).
Claims 3 and 14: Vergnes discloses wherein the alternation circuitry is configured to alternate between at least the first and second feedback taps in a pseudo-random switching pattern (produced via the LFSR 54 of Fig.4; see [0032]).
Claims 4 and 15: Vergnes discloses wherein the alternation circuitry comprises: a multiplexer (MUX 406) configured to multiplex at least the first and second feedback taps to the input of the cascade (see Fig.13) and a sequence generator (LFSR 54 of Fig.4), configured to generate a bit sequence (output of LFSR), and to control the multiplexer by the bit sequence (controlling the oscillator 52, which is disclosed in Fig.13 and is controlled via the MUX 406, via the bit sequence generated by 54; see [0032] and [0027]).
Claims 5 and 16: Vergnes discloses wherein the sequence generator comprises a Linear Feedback Shift Register (54).
Claims 6 and 17: Vergnes discloses wherein (i) a number of the inverters from the input of the cascade back to the input of the cascade via the first feedback tap, and (ii) a number of the inverters from the input of the cascade back to the input of the cascade via the second feedback tap, are both odd numbers (see Fig.13 and [0043]).
Claims 7 and 18: Kitagawa discloses wherein (i) a number of the inverters from the input of the cascade back to the input of the cascade via the first feedback tap, and (ii) a number of the inverters from the input of the cascade back to the input of the cascade via the second feedback tap, are mutually-prime numbers (7 and 9 being mutually prime).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vergnes.

Vergnes discloses the limitations of claim 1, as discussed above. Although Vergnes does not clearly disclose the number of inverters from the input to the input of the cascade back to the input of the cascade via the first feedback tap, and (ii) a number of the inverters from the input of the cascade back to the input of the cascade via the second feedback tap, are mutually-prime numbers, Vergnes discloses any odd number of total inverters beginning from 7 (shown explicitly in Fig.13), with the previous tap 4 stages less (i.e. either being the output of 409 or including 401-405 depending on Sel1 and Sel0 values). It is noted that both 7 and 3 are mutually prime, while 9 and 5 are also mutually prime. Vergnes further discloses the total number of inverters in the design as a choice in determining a desired frequency. See [0044]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have provided either 7 or 9 total inverters, thus resulting in the first and second feedback taps having mutually prime numbers of inverters, in order to have provided a desired oscillation frequency.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Vergnes in view of Schulz (US 4,905,176, of record).

Vergnes discloses a Random-Number Generator (RNG) circuit (Figs.4 and 13), comprising: 
a first oscillator (62), configured to generate a first signal (121) in a first frequency range; 
a second oscillator (52), configured to generate a second signal (120) in a second frequency range, lower than the first frequency range (see [0049], Fig.15); and 
a 
wherein at least one of the first and second oscillators comprises (Fig.13, see [0027]): 
a plurality of inverters connected in a cascade (beginning 407 to 409 to 401-405); 
at least first and second feedback taps (output of 409 and output of 405, which feeds back to 407), configured to feed-back at least respective first and second output signals taken from at least respective first and second points in the cascade (see Fig.13, where MUX 406 feeds back the output of 405 or the output of 409 to 407 based on sel1); and 
alternation circuitry (406), configured to derive an input signal (input provided to 407) from at least the first and second output signals by alternating between at least the first and second feedback taps, and to apply the input signal to an input of the cascade (see Fig.13, Fig.14, and [0046]).

Vergnes does not explicitly disclose the recited “sampling” circuit providing a pseudorandom output and instead discloses providing a true random output via coupling LFSRs to a combiner 104. Schulz discloses that in a similar random number generator utilizing two oscillators of different frequencies (see Fig.4, outputs 43 and output of 28) a sampling flip-flop 26 may be implemented to generate a pseudo random number output (32). See Fig.4 and col.6,52-col.7,41. Schulz discloses that by utilizing the disclosed oscillators provided to a sampling device, unpredictable, serial sequences of pseudo-random numbers which prevent an attacker from predicting the sequence may be accomplished, which is useful in cryptography applications (col.8,48-58). Further, one of ordinary skill in the art would have recognized the circuit of Schulz as simpler than that of Vergnes, as it only requires a single sampling gate to combine oscillator signals in favor of the more complicated combination circuit (Fig.11) of Vergnes, which requires an XOR gate for each respective bit and an LFSR at each oscillator output. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have provided the outputs of the oscillators of Vergnes (120 and 121, oscillator 52 being randomized via the LFSR 1 54) to a sampling device as disclosed by Schulz in order to have provided a simpler circuit for generating a pseudorandom output that prevents an attacker from anticipating the sequence. 

Claim 9: Vergnes discloses wherein the alternation circuitry is configured to alternate between at least the first and second feedback taps in a pseudo-random switching pattern (see [0032]).
Claim 10: Vergnes discloses wherein the alternation circuitry comprises: a multiplexer (406) configured to multiplex at least the first and second feedback taps to the input of the cascade; and a sequence generator (54), configured to generate a bit sequence, and to control the multiplexer by the bit sequence (see Fig.4 and [0032]).
Claim 11: Vergnes discloses wherein the sequence generator comprises a Linear Feedback Shift Register (54; see Fig.4).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamagishi (JP 2010-117846 A) discloses utilizing a similar ring oscillator in a random number generator (Fig.1), where a single selector switch to switch feedback paths is provided.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menna Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JOHNSON/Primary Examiner, Art Unit 2849